Case: 13-3175    Document: 5     Page: 1   Filed: 10/07/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ANDREW SEARCY, JR.,
                     Petitioner,

                            v.

         DEPARTMENT OF AGRICULTURE,
                   Respondent.
              ______________________

                       2013-3175
                 ______________________

   Petition for review from the Merit Systems Protection
Board in No. AT4324120759-I-1.
                 ______________________

                     ON MOTION
                 ______________________
                Before RADER, Chief Judge.
                        ORDER
    Andrew Searcy, Jr. (“Searcy”) applies for an exemp-
tion from the user fees associated with electronic access to
court records.
     The Public Access to Court Electronic Records
(“PACER”) system allows users to view and print case
filings, judicial opinions, and other docket information
from the federal trial, bankruptcy, and appellate courts.
A small fee is ordinarily required to search and print such
Case: 13-3175        Document: 5   Page: 2   Filed: 10/07/2013



2                              SEARCY V. AGRICULTURE




documents, but the Electronic Public Access Fee Schedule
(“Schedule”) carves out a narrow exception to that rule,
allowing courts discretion to exempt certain persons or
classes of persons from payment.
    The Schedule makes clear, however, that “[c]ourts
should not . . . exempt individuals and groups that have
the ability to pay the statutorily established access fee.”
Accordingly, a movant seeking a fee waiver must demon-
strate that the exemption “is necessary in order to avoid
unreasonable burdens and to promote public access to
information.” Based on the papers submitted, the court is
unable to say that Searcy has met this standard as he has
not demonstrated the inability to pay the fee. Thus, this
court must deny his request.
      Accordingly,
      IT IS ORDERED THAT:
    The application for an exemption from the fees for
accessing documents on PACER is denied.


                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk

s19